PER CURIAM.
We affirm the disposition orders, including the Order of Commitment, in all respects except for that part imposing court costs of $65.00 pursuant to section 939.185, Florida Statutes (2006). In light of V.K.E. v. State, 934 So.2d 1276 (Fla.2006), however, and to the extent that the order of the trial court striking the $65.00 cost may have been entered beyond the applicable period for such orders, we strike that portion of the orders imposing $65.00 as additional court costs.
AFFIRMED in part, REVERSED in part, and REMANDED.
PALMER, C.J., MONACO and LAWSON, JJ., concur.